Title: To Thomas Jefferson from Meriwether Lewis, 5 March 1805
From: Lewis, Meriwether
To: Jefferson, Thomas


                  
                     
                        16 Nov. 1804-5 Mch. 1805
                     
                  
                  The Corolla of the Indian Tobacco as prepared for the purpose of smoking by the Mandans, Ricaras, Minetares & Ahwahhouays, in this State it is mixed with a small quantity of Buffaloes Tallow; previous to charging the pipe—It is esteemed a great delicacy among these people, they dispose of it to their neighbors the Apisaulories & others who visit them for the purpose of Traffick from whom they obtain a high price.—
                  
                  Fort Mandan March 5. 1805 
                  This specimen of a plant common to the prairies in this quarter was presented to me by Mr. Hugh Heney, a gentleman of respectability and information who has resided many years among the natives of this country, from whom he obtained the knowledge of it’s virtues. Mr. Heney informed me that he had used the root of this plant frequently with the most happy effect in cases of the bite of the mad wolf or dog and also for the bite of the rattle snake he assured me that he had made a great number of experiments on various subjects of men horses and dogs particularly in the case of madness, where the symptoms were in some instances far advanced and had never witnessed it’s failing to produce the desired effect. the method of using it is by external application, to half an ounce of the root finely pulverized, add as much water as is necessary to reduce it to the consistency of a common poltice and apply it to the bitten part renewing the dressing once in twelve hours, in cases of the bite of the mad dog where the wound has heald before the symptoms of madness appears, the bitten part must be lacerated or scarfyed before the application is made—the application had always better be made as early as possible after the injury has been sustained.—
                  I have sent herewith a few pounds of this root, in order that experiments may be made by some skilfull person under the direction of the pilosophical society of Philadelphia. 
                  I have the honor to be with much rispect Your Obt. Servt.
                  
                     Meriwether Lewis 
                     
                  
               